Citation Nr: 1609271	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-38 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement a rating in excess of 20 percent for a back disability.

2.  Entitlement to a rating in excess of 10 percent prior to June 24, 2009, and in excess of 20 percent after June 25, 2009, for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from January 1980 to March 1984 and from March 1985 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., does not show forward flexion of the Veteran's thoracolumbar spine was functionally limited to 30 degrees or less; evidence does not demonstrate favorable ankylosis of the entire thoracolumbar spine; and incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period have not been shown.

2.  Prior to June 24, 2009, the Veteran's right lower extremity radiculopathy was characterized by mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis was not shown.

3.  As of June 25, 2009, the Veteran's right lower extremity radiculopathy has been characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe, or worse, incomplete paralysis has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for ratings in excess of those assigned for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8720 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran initially requested a Board hearing, but withdrew her hearing request in December 2014.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service connected disabilities on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back Disability

In September 2006, the Veteran was granted service connection for her back disability, rated at 20 percent effective May 26, 2006.  In September 2006, she filed a notice of disagreement with the rating assigned and asserted that she was entitled to a higher rating.  She was granted periods of convalescence rated at 100 percent from May 4, 2009 to August 31, 2009, and from October 20, 2010 to January 31, 2011.  As such, the Board will consider if she is entitled to a rating in excess of 20 percent outside the two periods of convalescence.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The Veteran has been diagnosed with IVDS in her thoracolumbar spine, but the evidence of record does not show that she has been prescribed bed rest for at least four weeks during any 12 month period  of the appeal to treat incapacitating episodes of IVDS outside the two periods of convalescence.  At a VA examination in August 2006, the Veteran reported experiencing approximately 365 incapacitating episodes in the previous year.  However, the evidence of record does not show bed rest was prescribed to treat such impairment.  Additionally, it was noted at a June 2007 VA examination that the Veteran's primary care physician recommended bed rest as needed, specifically prescribed bed rest has not been shown.  However, she did not know the number of incapacitating episodes she had during the past year.  At a May 2013 VA examination, the examiner indicated that the Veteran had IVDS, but also indicated that she did not have any incapacitating episodes during the previous 12 months.  At a September 2015 VA examination, the examiner indicated that the Veteran did not have IVDS.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat her back during the course of her appeal outside the two periods of convalescence.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Essentially, to obtain a schedular back rating in excess of 20 percent, the evidence must show either forward flexion functionally limited to 30 degrees or less or favorable ankylosis.  Neither has been shown.

At an August 2006 VA examination, the Veteran demonstrated lumbar spine flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 25 degrees, all with pain.  After repetitive use testing, the examiner indicated that the Veteran was not additionally limited by fatigue, weakness, lack of endurance, or incoordination, with pain causing the major functional impact.  The examiner specifically found that the Veteran did not have ankylosis in her spine.

The Veteran's treatment records show that in December 2006 and June 2007, she felt her back pain was worsening.

At a June 2007 VA examination, the Veteran demonstrated lumbar spine flexion to 60 degrees with pain at 45 degrees, extension to 30 degrees with no pain, right and left lateral flexion to 30 degrees with pain on the right, and right and left lateral rotation to 30 degrees with no pain.  After repetitive use testing, the examiner indicated that the Veteran was not additionally limited by fatigue, weakness, or incoordination, indicating that pain and lack of endurance were the major functional impacts.  The examiner noted that the Veteran did not have ankylosis.

At a June 2009 VA examination, the Veteran demonstrated lumbar spine flexion to approximately 40 to 50 degrees, extension to 0 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.

From March 2012 through August 2012, treatment records show that she denied having any back pain.

At a May 2013 VA examination, the Veteran demonstrated lumbar spine flexion to 65 degrees with pain at 60 degrees, extension to 0 degrees with pain, right lateral flexion to 15 with pain at 10 degrees, left lateral flexion to 10 degrees with pain at 5 degrees, and right and left lateral rotation to 15 degrees with pain at 10 degrees.  The Veteran was unable to perform repetitive use testing due to pain.  The examiner indicated that the Veteran had functional impairments that consisted of less movement than normal, weakened movement, incoordination, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The examiner indicated that the Veteran used a brace for her back constantly.

At a September 2015 VA examination, the Veteran demonstrated lumbar spine flexion to 75 degrees, extension to 15 degrees with no pain, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  After repetitive use testing, the Veteran demonstrated lumbar spine flexion to 70 degrees, extension to 10 degrees with no pain, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran did not have ankylosis.

Here, the Veteran has clearly experienced pain on range of motion testing, but even if her flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the most limiting examination showed that Veteran's pain began at 40 degrees of flexion, which is beyond the 30 degrees required for a rating in excess of 20 percent.  On one occasion, the Veteran asserted that her forward flexion was limited to 30 degrees, but such a finding has been refuted by the objective medical testing during the course of the appeal, during which forward flexion beyond 30 degrees was shown.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was clearly painful, but the range of motion was not shown to be so functionally limited by symptoms such as pain, weakness, stiffness, fatigability, and lack of endurance as to approximate forward flexion to 30 degrees or less.  As noted, the most limiting findings were at the August 2006 and July 2009 VA examinations.  However, even then the Veteran demonstrated forward flexion to 40 degrees, which is beyond the limit for a rating in excess of 20 percent.  As such, the criteria for a schedular rating in excess of 20 percent have not been met.

Turning to the other Diagnostic Codes which provide for a rating in excess of 20 percent, the evidence of record simply does not show that the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

At the August 2006, June 2007, and September 2015 VA examinations, the VA examiners specifically found that the Veteran did not have ankylosis of the thoracolumbar spine.  In addition, the Veteran retained some range of motion.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension.  VA treatment records also fail to show unfavorable ankylosis.

Thus, the Veteran does not have ankylosis of the entire thoracolumbar spine for VA purposes, and a higher rating cannot be awarded on that basis.  As noted, a finding of unfavorable ankylosis requires at least one of number of significant physical impairments such as difficulty walking because of a limited line of vision.  While the Veteran's back disability undoubtedly causes discomfort, it was not shown to result in any of the physical impairments which would be representative of unfavorable ankylosis.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's back disability is denied.
 
Right Lower Extremity Radiculopathy

In November 2007, the Veteran filed her claim for an increased rating for her service connected right lower extremity radiculopathy rated at 10 percent disabling under Diagnostic Code 8720.  In November 2012, she was granted an increased rating of 20 percent effective June 25, 2009.

The RO rated the claims under Diagnostic Code 8720, which evaluates neuralgia of the sciatic nerve.  Under this Diagnostic Code, mild incomplete paralysis of the affected nerve is rated 10 percent disabling, moderate incomplete paralysis of the affected nerve is rated 20 percent disabling, moderately severe incomplete paralysis of the affective nerve is rated 40 percent disabling, and severe incomplete paralysis with marked muscle atrophy is rated 60 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8720.

The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

In December 2006, the Veteran reported occasional falls, numbness and tingling of the lower extremities, and weakness of the legs.  Dr. Udonta observed her to be in mild distress.  Motor bulk and tone was normal.  Strength testing of the lower extremities revealed a subtle weakness of right foot dorsiflexion, 4-/5 versus 5/5.  A subtle reduction of soft pinprick touch and was noted over the dorsum of the right foot.  The Veteran took small, calculated steps, and appeared to drag her right leg.

At a June 2007 VA examination, she reported radiating pain and had sensory deficit in her right lower extremity.  However, she retained a normal gait.  She was diagnosed with right lower extremity radiculopathy.

An EMG in June 2007 was abnormal and was interpreted as showing mild sensory neuropathy and changes that were consistent with L4-5 radiculopathy.

In November 2007, the Veteran reported experiencing right foot drop.  Dr. Udonta wrote in November 2007 that the Veteran had undergone extensive back surgery in November 2005 and that while the surgery had alleviated some pain, it had resulted in right foot drop and spasticity.  The doctor stated that standing and sitting for protracted periods had become difficult.

In June 2009, the Veteran's right lower extremity had reduced 4/5 strength and decreased sensation.  The examiner noted she was able to ambulate without a limp, but she had evidence of mild motor weakness.

At a June 2010 VA examination, the Veteran she reported radiating pain and an intermittent burning sensation.  She had right lower extremity weakness, but no muscle atrophy.  She had abnormal sensation, decreased reflexes, and a right foot drop.

The Veteran's treatment records show that from July 2010 through August 2011, she had normal right lower extremity sensation, but abnormal reflexes, poor coordination, and reduced 4/5 strength.  She was diagnosed with right lower extremity radiculopathy with muscle weakness.  At a July 2010 assessment, the Veteran reported an achy right foot, especially after walking on her feet all day.  She denied any accidents or injuries to the foot.  Touch, pin, vibratory and proprioception sensations were all normal, and she was diagnosed with radiculopathy with muscle weakness.  In October 2010, the Veteran did not appear to be in severe distress.  She was diagnosed with sensory neuropathy.  In November 2011, she reported that she had burned her right lower extremity, but did not notice.  From March 2012 through August 2012, she reported numbness and tingling.  In December 2012, she had right foot numbness, reduced 4/5 strength in her right lower extremity, and reduced 3/5 strength in her right first toe.  In November 2014, she had reduced 4/5 strength with reduced tactile sensation.

In December 2012, the Veteran wrote that screws were placed in her right foot in March 2012, on account of the brittleness from the neuropathy.  She stated that her foot was slow to transmit signals to her brain.

At a May 2013 VA examination, the Veteran reported her right lower extremity radiculopathy had worsened.  However, she retained normal 5/5 strength in her right lower extremity with no muscle atrophy.  She had absent reflexes and decreased sensation.  The examiner indicated that the Veteran had severe constant pain, severe paresthesias, and severe numbness.  The examiner indicated that the Veteran had severe right lower extremity radiculopathy.

At a September 2015 VA examination, the Veteran reported right lower extremity numbness and electrical shock pain.  She retained normal 5/5 strength in her right lower extremity but for reduced 4/5 strength in her right great toe and ankle plantar flexion.  She had no muscle atrophy.  She had hypoactive right knee reflexes.  She had decreased sensation.  The examiner indicated that she had mild intermittent pain, paresthesias, and numbness.  The examiner indicated that she had mild right lower extremity radiculopathy.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent prior to June 24, 2009, are not met for the Veteran's right lower extremity radiculopathy.  The evidence of record simply does not support a 20 percent rating under Diagnostic Code 8720, which would be warranted if moderate incomplete paralysis of the affected nerve were shown.  At the June 2007 VA examination, she had pain and sensory deficit, but retained a normal gait.

Additionally, the criteria for a rating in excess of 20 percent after June 25, 2009, are also not met.  The evidence does not document moderately severe incomplete paralysis, which is required for a 40 percent rating under Diagnostic Code 8720.  As noted, the medical evidence of record suggested that the incomplete paralysis was most consistent with moderate findings.  At the June 2009 VA examination, she had mild motor weakness and decreased sensation.  At the June 2010 VA examination, she also exhibited decreased reflexes and a right foot drop.  Treatment records confirm she had decreased sensation as evidence by a burn.  Of note, while there was a suggestion of foot drop on several occasion, the fact remains that the medical providers consistently found mild neurologic symptomatology, with the exception of the May 2013 VA examination.  The Veteran was frequently found to be on her feet all day, which would appear to be inconsistent with a finding of actual foot drop.

The May 2013 VA examiner noted the Veteran has severe constant pain, severe paresthesias, and severe numbness, which resulted in severe right lower extremity radiculopathy.  However, the examination findings do not support a severe finding.  For example, while she had absent reflexes and decreased sensation, she retained normal muscle strength in her right lower extremity with no muscle atrophy.  Moreover, by the time of the September 2015 VA examination, the examiner again noted she had mild right lower extremity radiculopathy.  However, she had hypoactive reflexes, decreased sensation, and reports of pain, which is consistent with moderate incomplete paralysis. 

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

As described, the criteria for a schedular rating in excess of those assigned for the Veteran's right lower extremity radiculopathy have not been met and her claim is denied. 




Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disabilities, the evidence suggests that her back and neurologic symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual way.  

There is no question that the Veteran experiences symptoms from her back and right lower extremity radiculopathy, which include pain, paresthesia, and numbness, but such symptoms, while not specifically enumerated, are considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, while the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.

Additionally, the Veteran's right lower extremity radiculopathy is rated based on the severity of the condition, and terms such as mild, moderate, moderately severe and severe give the Board full flexibility to consider all neurologic symptomatology within the confines of the schedular ratings that are assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU by a March 2014 rating decision.  The Veteran has not specifically alleged since that she is unemployable on account of any of her service-connected disabilities on appeal.  Thus, the Board finds that Rice is inapplicable 


ORDER

A rating in excess of 20 percent for a back disability is denied.

A rating in excess of 10 percent prior to June 25, 2009, and in excess of 20 percent after June 25, 2009, for right lower extremity radiculopathy is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


